EXHIBIT 10.1
 
Amendment to CONTRACT NUMBER: 140128/RAM/OROE Amendment Number 0001
 
Amendment to Sales and Purchase Agreement, Oro East Mining Inc, and Royal Asset
Management
 
Amendment made this April 30, 2014, by and between:
 
Oro East Mining, Inc (OTC: OROE), 7817 Oakport Street, Suite 205, Oakland,
California 94621, hereinafter referred to as OROE And
 
Royal Asset Management, Nassima Tower, Office 1303, Sheikh Zayed Road, Dubai,
United Arab Emirates, hereinafter referred to as RAM.
 
WHEREAS, OROE is a mining company and is producing gold concentrates in
California, WHEREAS, RAM is a trading and real estate company based in Dubai,
UAE with end users in China.
 
WHEREAS OROE desires to sell gold concentrates (hereinafter “Commodity”) to RAM,
and RAM desires to buy the Commodity under the following terms and conditions.
 
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed by the parties hereto as
follows:                                                                                                
 
CLAUSE 1 - DEFINITION
 
In this contract, the following terms shall, unless otherwise specifically
defined, have the following meanings:
 
(A) “Gold Concentrates” means Gold concentrates of USA Origin, specifically from
the Calaveras Gold Refinery Project of OROE.
 
(B) “U.S. Currency” means the currency of the United States of America freely
transferable from and payable to an external account.
 
(C) “Metric Ton” means 1000 Kilogram.
 
(D) “Wet basis” means concentrates fines in its natural wet state. “wmt” means
wet metric ton and “dmt” means dry metric ton.
 
(E) “Ounce” means Troy Ounce, which equivalent to about 31.1034807 gram.
 
CLAUSE 2 - Amendment
 
Seller and Buyer have agreed that the amount of US $1,000,000.00 (One Million US
Dollars) paid under CONTRACT NUMBER: 140128/RAM/OROE is considered a Debt
(“Debt”).
 
Within 90 days after the execution of this Agreement, Seller undertakes to
return the Debt plus an interest for delayed payment of 0.6875% per month from
the date the Debt was received by the Seller till effective payment of the Debt.
 
 
 

--------------------------------------------------------------------------------

 


The Seller undertakes to repay the Debt to the Buyer within the period set out
in the above paragraph. Both parties have agreed that the Debt will be due and
payable in total to the Buyer upon the expiry of 90 days. In any event, the
Seller will not be entitled to deduct any amount of the Debt or postpone payment
of the Debt without the prior written approval of the Debt.


This Debt shall be backed by the assets of the Seller.
 
CLAUSE 3 – RIGHT TO SELL AND TRANSFER
 
All right and interest to the gold concentrates and Commodities as referenced in
CONTRACT NUMBER: 140128/RAM/OROE shall remain the same until the Debt has been
repaid. The continuation of the contract shall remain in place and a new
agreement shall be negotiated with terms acceptable to both parties upon the
return of Debt by the Seller to the Buyer.
 
CLAUSE 4 – ALL OTHER TERMS AND CONDITIONS REMAINS THE SAME
 
All other terms and conditions in CONTRACT NUMBER: 140128/RAM/OROE shall remain
the same. In the event of conflict between the terms herein and the terms of the
original Contract as referenced, the terms herein of the Addendum shall trump.
 
CLAUSE 5 – NOTICE
 
All notice given under this amended contract shall be given or confirmed in
writing or via email, and shall be addressed to the parties at the addresses set
forth below or at such other addresses as each party may from time to time
notify the other.
 
Notice shall be served by email or facsimile and shall be deemed to be received
upon actual receipt of the email or when well received by recipient's facsimile.
Confirmation of notice shall be sent by airmail and email. A notice with respect
to any change of address shall effective only when actually received.


Note required by this Agreement should be address to:


Oro East Mining, Inc. (Seller)
Name:         Tian Q. Chen
Title:           CEO
Address:    7817 Oakport Street, Suite 205, Oakland, California 94621
Tel:             +510 544 1516
Email:         oro@oroeast.com


Royal Asset Management (Buyer)
Name:         Zabir Vadia
Title:           Managing Director
Address:    Nassima Tower, Office 1303, Sheikh Zayed Road, Dubai, United Arab
Emirates
Tel:             +971 4 3862433
Email:         zabir@royal-asset.com
 
 
 

--------------------------------------------------------------------------------

 
 
CLAUSE 6 – ASSIGNMENT
 
Neither party may without the prior written consent of the other assign this
contract or any of its right or obligations hereunder to any third party. Any
such purported assignment shall be avoided.
 
CLAUSE 7 - ENTIRE CONTRACT: MODIFICATION
 
Any modifications of this contract shall not be made except by written agreement
between the parties.
 
CLAUSE 8 - GOVERNING LAW


This contract shall be governed by and construed in accordance with the laws of
the State of California, United States. In case of any litigation, the
prevailing party shall recover all its attorney’s fees, legal and court costs.
[DELETED SECTION]
 
5/06/14 TQC | ZV 5/01/14
 
CLAUSE 9 - VALIDATION AND ALTERATION

 
This Contract shall become effective when the duly authorized representatives of
Seller and Buyer sign and seal thereon. Any change, modification in or addition
to the terms and conditions of this Contract shall become effective when sign
and seal by Seller and Buyer in writing.
 
SIGNATURES ON NEXT PAGE
 
 
 

--------------------------------------------------------------------------------

 


AGREED AND ACCEPTED THIS 1st DAY OF May, 2014.
 


 
Seller:
 
Oro East Mining, Inc.
 
Authorize Signature (Chop)
 
 
 
/s/ TIAN QING CHENG                                                     
 
Name: Tian Q. Chen
 
Date: May 6, 2014
 




Buyer:
 
Royal Asset Management
 
Authorize Signature (Chop)






/s/ Zabir Vadia                                                                
 
Name: Zabir Vadia / Managing Director
 
Date: May 1, 2014

